Title: From Thomas Boylston Adams to Abigail Smith Adams, December 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia December 1801

Your favor of the 22d: has been duly received. On the subject of peace, our Merchants are quite as drooping, as those of Boston; indeed it is viewed by the eyes of cupidity, as to our Country, a great national calamity. I do not regard it such, and therefore rather rejoice at it, as affording the best prospect for the gradual restoration of reason to many of our poor lunatic Countrymen. For some very sensible &, I think, profound reflections, upon the probable consequences of peace, I refer you to the New York evening post; your Palladium will doubtless give them to you. Gouverneur Morris is the man I ascribe them to, and they do him honor as a statesman.
The Clergy of different denominations fixed upon a day for offering thanks, for the signal mercies of heaven, in exempting our City from pestilence, during the last season, and for other distinguished blessings, which are common to our Country. I attended worship, and Dr: Ewing preached a very good discourse, but without any very pointed application to the immediate subject. He acknowledged that we had abundant cause for thanksgiving, and that our enviable state of peace, at home & abroad, while the nations of Europe were destroying each other, was among the greatest. His subject might very naturally have led him to pay some tribute of praise to those who, under God, had been instrumental in maintaining this happy condition; but you know it is not fashionable here, to commend rulers, or even to pray for them; so the Doctor, stumbled over them with as little notice as possible, thinking, that as there was “peace on earth,” he would ascribe all the honor and all the praise to the most high; but “good will towards men,” never entered his brain. I was vexed at the old Quiz—But mum. The Bishop, I am told, preached an excellent discourse.
The frail matron, mentioned in a former letter has returned to her legitimate lord, and been received. She is at times, perfectly lunatic.
I received a letter from my brother, to day, which informs me of his safe arrival, with his wife & child, at Quincy.
I am, with best love to all, / Your Son
T B Adams